Citation Nr: 1526198	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  10-47 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and sleep disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from February 1964 to February 1966.  His awards include the Combat Infantryman's Badge among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the VA Regional Office (RO) in St. Paul, Minnesota.

The Veteran requested a hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence dated in April 2012.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2014).

The rating decision on appeal reopened the Veteran's claim for service connection for PTSD and adjudicated the issue of service connection for depression and sleep disorder as an original claim.  The evidence shows that the Veteran sought service connection in the past and is currently seeking service connection for a psychiatric disorder, however diagnosed.  Therefore, the Board has construed the issue as set forth on the first page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

For the reasons set forth below, the Board is reopening the Veteran's claim of service connection for a psychiatric disorder.  The underlying service connection issue being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed May1995 rating decision, the RO denied service connection for PTSD on the basis that there was no evidence showing a diagnosis of PTSD.

2.  Evidence received after the May 1995 denial relates to unestablished facts necessary to substantiate the claim of service connection for a psychiatric disorder and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The RO's May 1995 denial of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2014).  

2.  Evidence received since the final May 1995 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is reopening the Veteran's petition to reopen and is remanding the underlying service connection issue, no discussion of VA's duties to notify and assist is necessary.

Service connection for PTSD was denied in May 1995 because the evidence did not show a diagnosis of PTSD.  After receiving notice of the May 1995 decision, the Veteran did appeal the denial of that issue.  Later, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the May 1995 rating decision consisted of the Veteran's service treatment records (STRs), personnel records, post-service medical records, an October 1994 VA psychological evaluation and a November 1994 VA examination.  His STRs and post-service records showed no diagnosis of PTSD.  The October 1994 examiner opined that the Veteran did not meet the criteria for PTSD.  The Veteran was diagnosed with undifferentiated somatoform disorder with pain symptoms, headaches and sleep disorder and other signs of masked depression at the November 1994 VA examination.  

Accordingly, at the time of the denial in May 1995, the claims folder contained no competent evidence of a diagnosis of PTSD.  Thus, the RO, in May 1995, denied service connection for that issue.  The Veteran did not appeal the RO's decision or submit new and material evidence within one year of that decision; that denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362 (2011).  

The relevant evidence received since the denial consists of additional medical records, November 2009 and March 2012 VA examinations, and the Veteran's contentions.  The Veteran's treatment records show a diagnosis of rule out PTSD and he was diagnosed with depression, not otherwise specified at the November 2009 examination and depressive disorder at the March 2012 examination.  

The evidence of record obtained since the May 1995 rating decision show diagnoses of a psychiatric disorder.  The Court of Appeals for Veterans Claims (CAVC) has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons, 23 Vet. App. 1, 5-6.  

Thus, in light of the holding in Clemons, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for PTSD.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder, to include PTSD, depression, and sleep disorder, to include as secondary to service-connected disabilities, is reopened.

REMAND

Remand is necessary for the underlying service connection issue.  The Veteran's treatment records suggest that his depression is secondary to his general medical condition.  The March 2012 examiner opined that the Veteran's depressive disorder was less likely due to or caused by his service-connected medical conditions.  However, no opinion regarding aggravation was provided.  Additionally, at that time, service connection for diabetes mellitus, type II had not yet been granted.  Therefore, a remand is necessary for a new examination.  Furthermore, although the RO adjudicated the Veteran's claim on a secondary basis in a March 2012 supplemental statement of the case, the Veteran was never provided notice of establishing service connection on a secondary basis.  On remand, such notice should be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice regarding a claim of entitlement to a psychiatric disorder on a secondary basis.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VA Minneapolis Healthcare System (HCS) and from the Mayo Clinic.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed psychiatric disorder.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted.

Based on the examination and review of the record, the examiner should identify all psychiatric diagnosed.  For each diagnosed psychiatric disorder, the examiner is requested to opine as to whether it at least as likely as not (i.e., probability of approximately 50 percent) that the disorder is caused or aggravated (permanently worsened beyond normal progression) by his service-connected disabilities (diabetes mellitus, type II, tinnitus, and skin disabilities).  [If any disorder is found to have been aggravated by his service-connected diabetes mellitus, type II, tinnitus and skin disabilities, the examiner should quantify the approximate degree of aggravation.]   

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


